 Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.1 Filed 05/07/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

WILLIAM MOORE,                      )
                                    )
        PLAINTIFF,                  )
                                    )   CIVIL ACTION NO. 20-
        VS.                         )
                                    )
UTILITY METERING                    )
SOLUTIONS,                          )   HON.
                                    )
        DEFENDANTS.                 )
                                    )
                                         COMPLAINT

        PLAINTIFF, WILLIAM E. MOORE, by and through his attorney, CARLA D.

AIKENS, P.C., submits the following Complaint against DEFENDANT UTILITY METERING

SOLUTIONS.

                                        JURY DEMAND

        COMES NOW PLAINTIFF, WILLIAM E. MOORE, and hereby makes his demand

for trial by jury.

                                        JURISDICTION


   1.          Plaintiff William Moore was a resident of Wayne County in the State of

Michigan at all times relevant to this action.

   2.          Defendant Utility Metering Solutions (“Defendant”) is a product-independent

firm specializing in the design, build, integration, and maintenance of utility programs,

including Metering-as-a Service, Advanced Metering, Billing Systems, Smart City Design &

Integration, and Water Conservation. Defendant has a continuous and systematic place of

business at 211 East Thomas Street, Hammond, LA 70401.
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.2 Filed 05/07/21 Page 2 of 13




  3.          This action is brought in this Court on the basis of federal question

jurisdiction, pursuant to Title VII of the Civil Rights Act of 1964, 42 USC 2000e et seq.

  4.           Pursuant to 28 U.S.C. §1367, this Court has supplemental jurisdiction over

Plaintiff’s state law claims.

                                               VENUE

  5.           Venue is proper in the Eastern District of Michigan pursuant to Section

706(f)(3) of Title VII, 42 U.S.C. § 2000e-5(f)(3), because the unlawful employment

discrimination giving rise to Plaintiff’s claims occurred in this District.

                                    STATEMENT OF FACTS

  6.           On or about January 3, 2018, Defendant hired Plaintiff Moore as a Water Meter

Installer in the Northville, MI area. Mr. Moore was the only African-American male employed

in that area by Defendant.

  7.           Defendant paid employees a sliding scale wage depending upon the size of the

meter installation. Intermediate meters measure about three-quarter inches to one and one half

inches. Defendant paid employees $25 per intermediate meter installation. Large meters

measured about two to three inches. Defendant paid $65 per large meter installation.

  8.           While employed with Defendant, Mr. Moore’s direct supervisors were Rick Soper

(“Soper”) and Robert “Robbie” Gibson (“Gibson”). Both supervisors are white, upon

information and belief..

  9.           Throughout his employment with Defendant, Mr. Moore’s work schedule was

inconsistent and based on customer needs. Defendant lined up work for Mr. Moore to complete.

Some days Mr. Moore worked, some days he did not work. Mr. Moore would call his

supervisor no later than the day before to find out what, if anything, needed to be accomplished
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.3 Filed 05/07/21 Page 3 of 13




at work for the next day. Mr. Moore worked successfully for Defendant and without incident

under these terms for three years.

  10.         In or around December 2019, Mr. Moore informed Supervisor Soper that he

needed time off work in February 2020 because Mr. Moore was getting married. Mr. Moore

requested February 14, 2020 – February 21, 2020 off work. Supervisor Soper approved Mr.

Moore’s leave.

  11.         In or around January 2020, Defendant promoted Soper. Gibson became Mr.

Moore’s direct supervisor.

  12.         On or about Sunday, February 9, 2020, Mr. Moore called Supervisor Gibson to let

him know that Soper approved his leave to get married.

  13.         On or about February 14, 2020, Mr. Moore got married. He took the week of

February 14 – 21, 2020 off work to enjoy his honeymoon.

  14.         On or about February 24, 2020, Mr. Moore returned to work. Defendant had very

little to no work lined up for Mr. Moore upon his return. Mr. Moore completed about seven jobs

over four days (Monday – Thursday).

  15.         Around the same time, Defendant treated Mr. Cunningham, a white male, better

than Mr. Moore. Mr. Cunningham and Mr. Moore were similarly situated employees (Installer)

with Defendant. Mr. Cunningham told Mr. Moore that he had no training on large meters.

Despite having less experience and seniority than Mr. Moore, Defendant assigned large meters

to Mr. Cunningham months after hiring Mr. Cunningham. Eventually, Defendant assigned Mr.

Cunningham to meters that had previously been assigned to Mr. Moore. This contributed to

Defendant having no work for Mr. Moore to complete.
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.4 Filed 05/07/21 Page 4 of 13




   16.        Conversely, Mr. Moore was not provided the same advancement opportunities,

(i.e. the ability to work on large meters), as quickly as his white co-workers. Defendant required

Mr. Moore to work on small meters for the first two years of his employment. Defendant

required Mr. Moore undergo three days of training with Ethan Evans to learn how to install

large meters. As such, Defendant denied Mr. Moore promotion opportunities and equal access

to employment rights based on his race. Mr. Moore is responsible for raising two boys and a

girl. Defendant caused Mr. Moore further economic harm by stifling his family life.

   17.        On or about Friday, February 28, 2020, Mr. Moore called Supervisor Gibson to

check and see if Defendant had any work for Mr. Moore. Gibson said there was no work, but a

supervisor would call if there was work for Mr. Moore. Nobody from Defendant called Mr.

Moore back on February 28, 2020.

   18.        On the same day, on or about February 28, 2020, similar to Mr. Moore, Caleb

Smelcer (white male) did not report to work, either. Defendant did not write up Mr. Smelcer for

absenteeism. Defendant did not fire Mr. Smelcer. Defendant failed to consistently apply its

policies.

   19.        On the same day, on or about February 28, 2020, similar to Mr. Moore, Tyler

Beemer (white) did not report to work. Defendant did not write up Mr. Beemer for absenteeism.

Defendant did not fire Mr. Beemer. Defendant failed to consistently apply its policies.

   20.        On or about March 2, 2020, Supervisor Soper presented a “disciplinary report

form” to Mr. Moore for “absenteeism.” This was Mr. Moore’s first alleged infraction for

attendance issues. Soper alleged Mr. Moore “did not show up to work on Friday 2/28/20 and did

not call in or let anybody know.” Defendant failed to investigate or otherwise attempt to figure

out why Mr. Moore did not work on Friday, February 28, 2020. The disciplinary form further
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.5 Filed 05/07/21 Page 5 of 13




stated, “[a]ny future mistakes like [absenteeism] will result in additional disciplinary action up

to termination.” The form contained an “Employee Acknowledgement” section, which Mr.

Moore refused to sign because the allegations were untrue. Mr. Moore complained to his

supervisor about unfair treatment and discrimination based upon his race.

  21.          The next day, on or about March 3, 2020, Defendant discharged Mr. Moore.

Defendant acknowledged Mr. Moore was a good employee, stating he was a “serviceable

installer.” Defendant fired Mr. Moore allegedly for absenteeism. Supervisor Soper signed Mr.

Moore’s termination papers.

  22.          Defendant has a history of discriminating against employees based on race and/or

national origin, including an Arabic male who had job duties stripped from him in favor of

white males.

                                  PROCEDURAL HISTORY

  23.          On January 21, 2021, Mr. Moore filed a race discrimination, retaliation, and

violation of civil rights charge with the Equal Employment Opportunity Commission

(“EEOC”).

  24.          On or about February 8, 2021, the EEOC mailed a Right To Sue Notice to Mr.

Moore, giving Mr. Moore the right to bring this action in the U.S. District Court within 90

calendar days of receipt of the Notice. This action is filed within 90 days of the receipt of the

Right To Sue Notice.




                                COUNT I
  HARASSMENT & DISCRIMINATION ON THE BASIS OF RACE IN VIOLATION
 OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. 2000e et seq. ("Title
                                 VII")
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.6 Filed 05/07/21 Page 6 of 13




   25.         Plaintiff incorporates by reference all allegations in the preceding paragraphs.

   26.         At all material times, Defendant was an employer and Plaintiff was an employee

covered by, and within the meaning of, Title VII, as amended.

   27.         Defendant’s conduct, as alleged herein, violated Title VII of the Civil Rights Act

of 1964, which makes it unlawful to harass or discriminate an employee on the basis of that

employee’s race.

   28.         A respondeat superior relationship existed because Plaintiff’s supervisors had the

ability to undertake or recommend tangible decisions affecting Plaintiff’s and the authority to

direct Plaintiff’s daily work activity, as alleged in the statement of facts.

   29.         Plaintiff is an African-American man, and, as a result, is a member of a protected

class pursuant to Title VII.

   30.         Plaintiff was subjected to offensive conduct on the basis of his membership in this

protected class.

   31.         Defendant and its agents’ unlawful actions were intentional, willful, malicious

and/or done with reckless disregard for Plaintiff’s rights.

   32.         Plaintiff notified Defendant, through its agents, of the unwelcomed conduct and

communication and Defendant failed to remedy the unwelcomed conduct or communication.

   33.         The unwelcomed conduct or communication was intended to or in fact did

substantially interfere with Plaintiff’s employment and created an intimidating, hostile, or

offensive work environment, as alleged in the statement of facts.

   34.         As a proximate result of the Defendant’s discriminatory actions, Plaintiff has

suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional

distress.
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.7 Filed 05/07/21 Page 7 of 13




  35.         As a result of those actions and consequent harms, Plaintiff has suffered such

damages in an amount to be proven at trial.

  36.         Plaintiff requests the relief as described in the Prayer for Relief below.

                             COUNT II
  HARASSMENT & DISCRIMINATION ON THE BASIS OF RACE IN VIOLATION
 OF THE MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT, MCL 37.2101 et seq.
                           (“ELCRA”)

  37.         Plaintiff incorporates by reference all allegations in the preceding paragraphs.

  38.         At all material times, Defendant was an employer and Plaintiff was an employee

covered by, and within the meaning of the ELCRA.

  39.         Defendant’s conduct, as alleged herein, violated the ELCRA which makes it

unlawful to harass or discriminate against an employee because of their race or skin color.

  40.         A respondeat superior relationship existed because Plaintiff’s supervisors had the

ability to undertake or recommend tangible decisions affecting Plaintiff and the authority to direct

Plaintiff’s daily work activity, as alleged in the statement of facts.

  41.         Plaintiff is an African-American male and within a protected class. As a result,

Plaintiff is a member of a protected class pursuant to Title VII.

  42.         Plaintiff was subjected to offensive communication and/or conduct on the basis of

his membership in this protected class.

  43.         The communication and conduct was unwelcomed.

  44.         This unwelcomed conduct and communication was intended to or in fact did

substantially interfere with the Plaintiffs employment or created an intimidating, hostile, or

offensive work environment as alleged in the statement of facts.
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.8 Filed 05/07/21 Page 8 of 13




  45.         Plaintiff notified and complained to Defendant through its agents of the

unwelcomed conduct or communication and Defendant failed to remedy the unwelcomed conduct

or communication.

  46.         As a direct and proximate result of the Defendant’s wrongful acts and omissions,

Plaintiff has sustained loss of earnings, earning capacity, and fringe benefits and has suffered

mental anguish, emotional distress, humiliation and embarrassment, and loss of professional

reputation.

  47.         Plaintiff request relief as described in the Prayer for Relief below.

                                      COUNT III
                        RETALIATION IN VIOLATION OF TITLE VII


  48.         Plaintiff incorporates by reference all allegations in the preceding paragraphs.

  49.         At all material times, Defendant was an employer covered by, and within the

meaning of, Title VII of the Civil Rights Act of 1964 (Title VII), as amended.

  50.         At all material times, Plaintiff was an employee covered by, and within the

meaning of, Title VII of the Civil Rights Act of 1964 (Title VII), as amended.

  51.         Defendant’s conduct, as alleged herein, violated Title VII of the Civil Rights Act

of 1964, which makes it unlawful to harass or retaliate against an employee for engaging in

protected activity.

  52.         A respondeat superior relationship existed because Plaintiff’s supervisors had the

ability to undertake or recommend tangible decisions affecting Plaintiff or the authority to direct

Plaintiff’s daily work activity, as alleged in the statement of facts.
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.9 Filed 05/07/21 Page 9 of 13




   53.        Plaintiff engaged in protected activity when he refused to sign Defendant’s

disciplinary form and complained about unfair and unequal treatment compared to other white

employees.

   54.        Defendant’s, through their employees, had knowledge that Plaintiff engaged in

protected behavior because Plaintiff gave direct notice to his supervisors.

   55.        Despite Defendant’s disciplinary form stating, “[a]ny future mistakes” would

result in “additional disciplinary action up to termination,” Defendant discharged Plaintiff the

day after Plaintiff engaged in protected activity. Defendant discharged Plaintiff because of his

protected complaints. Defendant failed to follow its own progressive discipline, retaliation, and

discrimination policy and procedures.

   56.        Defendant’s and their agents’ unlawful actions were intentional, willful, malicious

and/or done with reckless disregard for Plaintiff’s rights.

   57.        Plaintiff notified Defendant’s and their agents of the unwelcomed conduct or

communication and Defendants failed to remedy the unwelcomed conduct or communication.

   58.        As a proximate result of the Defendant’s discriminatory actions, Plaintiff has

suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional

distress.

   59.        As a result of those actions and consequent harms, Plaintiff has suffered such

damages in an amount to be proved at trial.

   60.        Plaintiff requests relief as described in the Prayer for Relief below.

                                COUNT IV
    RETALIATION IN VIOLATION OF THE ELLIOT-LARSEN CIVIL RIGHTS ACT
                              (“ELCRA”)

   61.        Plaintiff incorporates by reference all allegations in the proceeding paragraphs.
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.10 Filed 05/07/21 Page 10 of 13




  62.         At all material times, Plaintiff was an employee, and Defendant was an employer

covered by, and within the meaning of, the Michigan Elliott-Larsen Civil Rights Act, MCL

37.2101 et seq.

  63.         Defendant’s conduct, as alleged herein, violated the Michigan Elliott-Larsen Civil

Rights Act, MCL 37.2101 et seq., which makes it unlawful to retaliate against an employee who

has engaged in protected activity.

  64.         A respondeat superior relationship existed because Defendant had the ability to

undertake or recommend tangible decisions affecting Plaintiff or the authority to direct

Plaintiff’s daily work activity, as alleged in the statement of facts.

  65.         Plaintiff engaged in protected activity when he refused to sign Defendant’s

disciplinary form and complained about unfair and unequal treatment compared to other white

employees.

  66.         Defendants, through their employees, had knowledge that Plaintiff engaged in

protected behavior because Plaintiff gave direct notice to his supervisors.

  67.         Despite Defendant’s disciplinary form stating, “[a]ny future mistakes” would

result in “additional disciplinary action up to termination,” Defendant discharged Plaintiff the

day after Plaintiff engaged in protected activity. Defendant discharged Plaintiff because of his

protected complaints. Defendant failed to follow it’s own progressive discipline, retaliation, and

discrimination policy and procedures.

  68.         Defendants and their agents’ unlawful actions were intentional, willful, malicious

and/or done with reckless disregard for Plaintiff’s rights.

  69.         Plaintiff notified Defendant’s agents of the unwelcomed conduct or

communication and Defendants failed to remedy the unwelcomed conduct or communication.
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.11 Filed 05/07/21 Page 11 of 13




  70.          As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered

losses in compensation, earning capacity, humiliation, mental anguish, and emotional distress.

  71.          As a result of those actions and consequent harms, Plaintiff has suffered such

damages in an amount to be proved at trial.

  72.          Plaintiff requests relief as described in the Prayer for Relief below.

                            COUNT V
   WRONGFUL DISCHARGE IN VIOLATION OF MICHIGAN PUBLIC POLICY AS
                   TO DEFENDANT EMPLOYER

  73.          Plaintiff incorporates by reference all allegations in the preceding paragraphs.

  74.          It is the longstanding public policy of the State of Michigan that there are three

exceptions to the employment at-will doctrine, and an employer can be found to be liable for

wrongful discharge, where:

        (1) Explicit legislative statements prohibiting the discharge, discipline or other adverse

  treatment of employees who act in accordance with a statutory right or duty;

        (2) The alleged reason for the discharge was the failure or refusal of the employee to violate

  a law in the course or employment; and

        (3) The reason for the discharge was the employee’s exercise of a right conferred by a well-

  established legislative enactment.

  75.          Plaintiff’s discharge came as the result of the fact that he stood up for the rights that

were promised to him in different civil rights statutes by insisting that Defendant run its business

in a manner that is free from racial discrimination.

  76.          These rights are conferred to Plaintiff by well-established legislative enactments,

specifically including, but not limited to, Title VII & the ELCRA.

  77.          ELCRA, and Title VII all have explicit language that prohibits the discharge,
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.12 Filed 05/07/21 Page 12 of 13




discipline, or other adverse treatment of Plaintiff; however, Defendant retaliated against Plaintiff

for attempting to protect his rights as laid out in these statutes.

   78.         As a result of Defendant’s actions, and consequent harms caused, Plaintiff has

suffered such damages in an amount to be proven at trial.

   79.         Plaintiff requests relief as described in the Prayer for Relief below.

   80.         As such, Plaintiff is entitled to relief as set forth below.



                                     RELIEF REQUESTED

         PLAINTIFF, WILLIAM E. MOORE respectfully request that this Honorable Court enter

judgment against Defendant as follows:

   1. Compensatory damages in whatever amount to which Plaintiff is entitled;

   2. Exemplary and/or punitive damages in whatever amount which Plaintiff is entitled;

   3. An award of lost wages and the value of fringe benefits, past and future;

   4. An award of interest, costs, and reasonable attorney fees; and

   5. An order awarding whatever other equitable relief appears appropriate at the time of final

         judgment.




Dated: May 7, 2021                             Respectfully Submitted,

                                               /s/ Carla D. Aikens _________
                                               Carla D. Aikens (P69530)
                                               CARLA D. AIKENS, P.C.
                                               Attorneys for Plaintiff
                                               615 Griswold Ste. 709
                                               Detroit, MI 48226
Case 2:21-cv-11063-VAR-APP ECF No. 1, PageID.13 Filed 05/07/21 Page 13 of 13




                                   carla@aikenslawfirm.com
